Mr. Justice Thomas delivered the opinion of the court: This is a claim of C. A. Roberts Company for a refund of franchise tax erroneously paid to the Secretary of State for the period beginning June 30, 1921, and ending July 1, 1923. The amount of tax legally due the State for this period is the sum of $250, but the Secretary of State demanded and claimant paid $500.00. • The Attorney General has filed a statement on behalf of the State, and attached thereto as Exhibit “A” a copy of a letter from the Secretary of State in which he admits the claim is proper and should be allowed, and the Attorney General in his statement consents to an award of $250.00 in favor of claimant. As it is clear claimant was erroneously required to pay $250.00 more tax than was due, we therefore allow an award in its favor in the sum of $250.00.